Appeal from a judgment of the Orleans County Court (James P Punch, J.), rendered January 22, 2007. The judgment convicted defendant, upon a jury verdict, of felony driving while intoxicated (two counts).
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him, upon a jury verdict, of two counts of felony driving while intoxicated (Vehicle and Traffic Law § 1192 [2], [3]; § 1193 [1] [c] [former (i)]), defendant contends that County Court failed to comply with CPL 200.60 (3) because the court arraigned him on the special information prior to the commencement of trial. Defendant’s contention is unpreserved for our review (see CPL 470.05 [2]), and we decline to exercise our power to review it as *1249a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Contrary to defendant’s further contention, the sentence is not unduly harsh or severe. Present—Martoche, J.P, Smith, Centra, Peradotto and Green, JJ.